Citation Nr: 1143071	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected right upper extremity carpal tunnel syndrome (CTS).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.  

Of preliminary importance, because the claim involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Notably, in a September 2011 Informal Hearing Presentation to the Board, the Veteran's representative specifically stated that a 10 percent evaluation would satisfy her appeal regarding her claim for an increased initial rating for the service-connected right upper extremity CTS.  

A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  A claimant, however, can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that she experiences current numbness, pain and tingling of the right arm, which is her dominant extremity.    

2.  The service-connected right upper extremity CTS is shown to have been productive of a disability picture that more nearly approximates that of mild incomplete paralysis of the median nerve since service.  



CONCLUSION OF LAW

For the period of the appeal, the criteria for the assignment of an initial rating of 10 percent, but not higher, for the service-connected right upper extremity CTS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a including Diagnostic Code (DC) 8515 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2008 and May 2011.  

In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in July 2011.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of her service-connected right upper extremity disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

This review is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
 
The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Legal Criteria

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).  

The record here indicates that the Veteran is right-handed.  Thus, the rating for right upper extremity CTS is to be made on the basis of the right upper extremity being the major extremity and the left upper extremity being the minor extremity.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

The General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a, provides as follows: 
 
Diagnostic Code 8515 provides: 

Paralysis of the median nerve:

Complete:

70%	The hand inclined to the ulnar side, the index and middle fingers more 	extended than normally, considerable atrophy of the muscles of the thenar 	eminence, the thumb in the plane of the hand (ape hand); pronation 	incomplete and defective, absence of flexion of index finger and feeble 	flexion of middle finger, cannot make a fist, index and middle fingers remain 	extended; cannot flex distal phalanx of thumb, defective opposition and 	abduction of the thumb at right angles to palm; flexion of wrist weakened; 	pain with trophic disturbances;  

Incomplete:

50%	Severe;  

30%	Moderate;  

10%	Mild.  

DC 8615 Neuritis 

DC 8715 Neuralgia   38 C.F.R. § 4.124a, DCs 8515, 8615, 8715 (2011).  


Analysis

Notably, in March 2006, the Veteran underwent an electromyography evaluation of the right upper extremity.  The study and accompanying peripheral neurophysiology report, dated in March 2006, revealed that no evoked sensory response was elicited upon stimulating the median nerve.  

The study showed the median nerve motor latency and conduction velocity were 4.2 milliseconds (ms) and 49.0 ms respectively, the ulnar nerve sensory latency was 2.4 ms, and the ulnar nerve motor latency and conduction velocity (below elbow to wrist: above elbow to below elbow segment) were 2.9 ms, 51.0 ms, and 70.0 ms respectively.  Electromyography evaluation of the muscles indicated normal findings.  

The practitioner noted an impression that the results of the evaluation were in keeping with a compression mononeuropathy involving the median nerve at the level of the wrist, often times referred to as CTS.  

In August 2008 the Veteran underwent a VA peripheral nerves examination, during which she complained of right hand and wrist tingling and numbness to most fingers, and nocturnal arm pain to the elbow, for which she wore a right wrist splint during the hours of sleep with good response.  She denied having any hospitalization or surgery, or history of trauma to the nerve or neoplasm.  

On examination, the examiner observed normal functioning of all muscle groups, normal sensory functioning, and normal results on detailed reflex examination.  The examiner noted that no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics or other abnormal movements.   

The function of the joints affected by the neurological disorder was not altered by it.  The examiner referenced the March 2006 nerve conduction study, which indicated compression mononeuropathy median nerve, right arm.  

The Veteran was diagnosed with carpal tunnel syndrome right hand and wrist, with nerve dysfunction, absent paralysis, neuritis, and neuralgia.  

The examiner indicated that the Veteran's disability caused no significant effects on her occupation, but did mildly affect her ability to perform chores, shopping, and exercise, and moderately effected her recreation, with no other effect on usual daily activities.  

In her VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2010, the Veteran asserted that she experienced a considerable loss of work time because she was not hired for a job due to her disability.  

She added that, at the time of the August 2008 VA examination, she was experiencing pain and had continued to experience dull and intermittent pain, as well as occasional numbness and tingling that varies in degrees due to overuse of the right hand.  

The Veteran reported that, when pain and discomfort occurred, she had to stop what she was doing to shake out her hand and to wait for the numbness and tingling to subside.  She noted that the pain could usually be relieved by wearing a brace at night, but this kept her awake at times.  

More recently, in June 2011, the Veteran underwent a second VA examination to evaluate her service-connected right upper extremity CTS.  Here, the examiner noted a chronic, gradual onset of symptoms that had reportedly worsened since the August 2008 VA examination.  

The Veteran complained of having daily, progressively worsening symptoms of pain with writing and driving, numbness while sleeping, tingling, occasional weakness, and general discomfort.  She added that she did not like to wear the splint used to treat her condition and was dealing with the discomfort without it for the most part, except for when symptoms became very bad.  She denied having any loss of range of motion in the right wrist.  

On examination, the examiner noted normal findings on reflex and sensory examination and normal active movement against full resistance on motor examination.  

The examiner observed normal muscle tone, without muscle atrophy, abnormal gait, imbalance or tremor, fasciculation, or any joint function being affected.  Notably, the Veteran had a positive right phalens and positive right tinel.   

The Veteran was diagnosed with carpal tunnel right upper extremity-increase.  The examiner added that the Veteran was without nerve dysfunction, but experienced problems with lifting and carrying, weakness and fatigue, decreased strength, and pain in the upper extremity that had an effect on her occupational activities and on her usual daily activities, including pain with writing and grasping.  

Overall, on this record, the Board finds that the service-connected disability picture is manifested by a level of impairment that more nearly approximates that of mild incomplete paralysis of the median nerve of the right upper extremity so as to warrant a rating of 10 percent, but no higher for the period of this appeal.  38 C.F.R. §§ 4.3, 4.7.  

In this regard, the Board finds her credible lay statements about her current symptomatology, along with examination findings of positive right phalen and tinel, to be reflective of a purely sensory involvement of the median nerve.  

Accordingly, on this record, an initial rating of 10 percent for the service-connected right upper extremity CTS is warranted.  The Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  

To this extent, the Board has considered the evidence-both lay and medical-as a whole and finds that the disability picture is not productive of manifestations that are consistent with no more than mild incomplete paralysis of the median nerve.  See Fenderson v. West, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the disability picture is not found to be unusual or exceptional, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, the Veteran has not contended, nor does the record otherwise suggest, that she is prevented from working due to his service-connected neurological disability.  As such, this case does not raise a claim for a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

For the period of the appeal, an increased, initial rating of 10 percent, but not higher, for the service-connected right upper extremity CTS is granted, subject to the regulations governing the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


